Exhibit 4(g) FORM OF DEFINITIVE FLOATING RATE BEARER NOTE GENERAL ELECTRIC CAPITAL CORPORATION BEARER BEARER No. DBFL []1 []2 ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE. 1 Insert Principal Amount. 2 Insert Optional Payment Amount if the Note has dual-currency feature. GENERAL ELECTRIC CAPITAL CORPORATION EURO MEDIUM-TERM NOTE (Floating Rate) SERIES: ISIN: COMMON CODE: ORIGINAL ISSUE DATE: MATURITY DATE: PRINCIPAL AMOUNT IN SPECIFIED CURRENCY: INTEREST CALCULATION: []Regular Floating Rate Note []Inverse Floating Rate Note []Other Floating Rate INTEREST RATE BASIS: []CD Rate []Commercial Paper Rate []Eleventh District Cost of Funds Rate []Federal Funds Rate []LIBOR []EURIBOR []Treasury Rate []Prime Rate []Other SPREAD (PLUS OR MINUS): SPREAD MULTIPLIER: INDEX MATURITY: IF INTEREST RATE BASIS IS LIBOR, INDEX CURRENCY: DESIGNATED LIBOR PAGE: [] Reuters Page: [] Telerate Page: MAXIMUM INTEREST RATE: MINIMUM INTEREST RATE: INTEREST PAYMENT PERIOD: INTEREST PAYMENT DATE(S): INITIAL INTEREST RATE: INTEREST RESET PERIOD: INTEREST RESET DATES: INTEREST DETERMINATION DATE: REGULAR RECORD DATES (if any): DAY COUNT FRACTION []Actual/3653 []Actual/Actual []Actual/Actual (ISDA) []Actual/365 (Fixed) []Actual/365 (Sterling) []Actual/3604 []30/360 []360/360 []Bond Basis []30E/360 []Eurobond Basis [](Other) CALCULATION AGENT: ISSUER OPTIONAL REDEMPTION DATE: NOTEHOLDER OPTIONAL REDEMPTION DATE: OPTIONAL REPAYMENT: FACE AMOUNT CURRENCY: OPTION VALUE CALCULATION AGENT: OPTIONAL PAYMENT CURRENCY: OPTION ELECTION DATES: DESIGNATED EXCHANGE RATE: CURRENCY BASE RATE: DETERMINATION AGENT: INITIAL MATURITY DATE: ELECTION DATE FINAL MATURITY DATE: AVAILABILITY OF REGISTERED NOTES: DENOMINATIONS OF DEFINITIVE NOTES (if not as set forth herein): REDENOMINATION: LISTING: TAX REDEMPTION DATE: ADDENDUM ATTACHED: OTHER PROVISIONS: RANKING: []Senior []Subordinated General Electric Capital Corporation (together with its successors and assigns, the “Company”), for value received, hereby promises to pay to the holder hereof upon surrender hereof, the principal sum (or Face Amount, if the Note has a dual-currency or index feature) specified above on the Maturity Date specified above (except to the extent redeemed or repaid prior to the Maturity Date) or in accordance with the Amortization Schedule set out in Schedule A hereto and to pay interest thereon to the bearer of the coupons, if any, attached hereto (the “Coupons”) at the interest rate per annum calculated in accordance with the terms hereof from the last date on which interest was paid on the predecessor global Note, or if no such interest was paid, then from the Original Issue Date of the predecessor global 3 Floating Rate Notes denominated in any Specified Currency other than U.S. Dollars or Sterling 4 Floating Rate U.S.Dollar denominated Notes 2 Note, until the principal hereof is paid or duly made available for payment (except as provided below), in arrears monthly, quarterly, semi-annually or annually as specified above as the Interest Payment Period on each Interest Payment Date (as specified above), commencing with the first Interest Payment Date next succeeding the Original Issue Date specified above, and on the Maturity Date (or any other redemption or repayment date specified above). Payment of the principal of this Note and any premium due at the Maturity Date (or any other redemption or repayment date) will be made in immediately available funds upon surrender of this Note at the office or agency of the Fiscal and Paying Agent or at the office or agency of such other paying agents outside the United States (this and certain other capitalized terms used herein are defined on the reverse of this Note) as the Company may determine maintained for that purpose (a “Paying Agent”). Interest on this Note will accrue from the most recent Interest Payment Date to which interest hereon or on the predecessor global Note has been paid or duly provided for, or, if no interest has been paid or duly provided for, from the Original Issue Date of the predecessor global Note, until the principal hereof has been paid or duly made available for payment (except as provided below). The interest so payable, and punctually paid or duly provided for, on any Interest Payment Date, will, subject to certain exceptions described herein, be paid to the holder of the appropriate Coupon upon presentment and surrender thereof at the office or agency of the Fiscal and Paying Agent or at the office of any Paying Agent. If the Specified Currency is other than U.S. dollars, then, except as provided on the reverse hereof, payment of the principal of and premium, if any, and interest on this Note will be made in such Specified Currency either by a check drawn on a bank in London, Luxembourg or a city in the country of such Specified Currency or by wire transfer of immediately available funds to an account maintained by the holder of this Note with a bank located outside the United States if appropriate wire transfer instructions in writing have been received by the Fiscal and Paying Agent or any Paying Agent not less than 10 days prior to the applicable Interest Payment Date. If the Specified Currency indicated on the face hereof is U.S. dollars, any payment of the principal of and premium, if any, and interest on this Note will be made, subject to applicable laws and regulations, in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts either by a check drawn on a bank in The City of New York mailed to an address outside the United States furnished by the holder or by wire transfer of immediately available funds to an account maintained by the holder of this Note with a bank located outside the United States if appropriate wire transfer instructions have been received by the Fiscal and Paying Agent or any Paying Agent not less than 10 days prior to the applicable payment date. Notwithstanding the foregoing, in the event that payment in U.S. dollars of the full amount payable on this Note at the offices of all Paying Agents would be illegal or effectively precluded as a result of exchange controls or similar restrictions, payment on this Note will be made by a paying agency in the United States, if such paying agency, under applicable law and regulations, would be able to make such payment. This Note is issued in the principal amount set forth on the face hereof, but the total aggregate principal amount of the Series to which this Note belongs is unlimited. The Company has the right, without the consent of the holder of any Note or coupon appertaining thereto, to issue additional Notes which form part of the Series to which this Note belongs. Reference is hereby made to the further provisions of this Note set forth on the reverse hereof, which further provisions shall for all purposes have the same effect as if set forth at this place. Unless the certificate of authentication hereon has been executed by the Fiscal and Paying Agent by manual signature, this Note shall not be entitled to any benefit under the Fiscal Agency Agreement, as defined on the reverse hereof, or be valid or obligatory for any purpose. 3 IN WITNESS WHEREOF, the Company has caused this Note to be duly executed under its corporate seal. DATED: GENERAL ELECTRIC CAPITAL CORPORATION [SEAL] By: /s/ Kathryn A. Cassidy Name: Kathryn A. Cassidy Title: Senior Vice President - Corporate Treasury and Global Funding Operation Attest: By: /s/ Craig T. Beazer Title: Vice President, General Counsel & Secretary CERTIFICATE OF AUTHENTICATION This is one of the Notes referred to in the within-mentioned Fiscal Agency Agreement. THE BANK OF NEW YORK as Fiscal and Paying Agent By: Authorized Officer 4 [Form of Reverse of Note] This Note is one of a duly authorized issue of [Euro Medium-Term Notes]1 [Debt Securities]2 of the Series specified on the face hereof, having maturities of nine months or more from the date of issue (the “Notes”) of the Company. The Notes are issuable under an eighth amended and restated fiscal and paying agency agreement, dated as of May12, 2006, among the Company, GE Capital Australia Funding Pty. Ltd., GE Capital Canada Funding Company, GE Capital European Funding, GE Capital UK Funding and The Bank of New York (successor to JPMorgan Chase Bank, N.A.), as fiscal agent and as principal paying agent (in such capacities, the “Fiscal and Paying Agent”) and The Bank of New York (Luxembourg) S.A. (successor to J.P. Morgan Bank Luxembourg S.A.), as initial registrar and transfer agent (as amended and supplemented from time to time, the “Fiscal Agency Agreement”), to which Fiscal Agency Agreement reference is hereby made for a statement of the respective rights, limitations of rights, duties and immunities of the Company and holders of the Notes and the terms upon which the Notes are, and are to be, authenticated and delivered. The Bank of New York (successor to JPMorgan Chase Bank, N.A.) at its office in
